     Case 3:18-cv-02545-LAB-MDD Document 144 Filed 12/02/20 PageID.1379 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11      PHILIP PEREZ,                            Case No.: 18cv2545-LAB (MDD)
12                                  Plaintiff,
                                                 ORDER OF DISMISSAL
13      v.
14      GENOPTIX, INC.,
15                               Defendant.
16
17
18           The parties’ joint motion seeking dismissal of this action is GRANTED IN
19    PART.
20           As an attachment to their joint motion, the parties filed a proposed order in
21    the docket. They request that the Court sign and issue that order. There does not
22    appear to be any particular reason why the proposed order needs to be used,
23    however. Apparently it was filed by mistake. See Civil Local Rule 7.2 and this
24    District’s CM/ECF Policies and Procedures Manual, § 2(f)(4) and (h).
25    ///
26    ///
27    ///
28    ///

                                                 1
                                                                         18cv2545-LAB (MDD)
     Case 3:18-cv-02545-LAB-MDD Document 144 Filed 12/02/20 PageID.1380 Page 2 of 2



1           All claims and counterclaims asserted in this action are DISMISSED WITH
2     PREJUDICE. Pursuant to Fed. R. Civ. P. 41(a) this action is DISMISSED WITH
3     PREJUDICE. The parties shall each bear their own costs and attorney’s fees.
4
5           IT IS SO ORDERED.
6     Dated: December 2, 2020
7
8                                           Hon. Larry Alan Burns
                                            Chief United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                       18cv2545-LAB (MDD)
